Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/794,541 filed on 2/19/20. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20 & 5/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5
Line 3: “a K0 shaft”
It is unclear what the abbreviations of K & 0 means since neither of the abbreviations have been defined in the claims.
Claim 14
Line 3: “a K0 clutch pack”
It is unclear what the abbreviations of K & 0 means since neither of the abbreviations have been defined in the claims.
Claims 6-10 & 15-20 are also rejected for being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,266,419 to Iwase et al.
Claim 14
Iwase discloses in Fig 4,
A cooling circuit for a hybrid module comprising: a first flow path (e.g. A3) providing a fluid to a KO clutch pack (e.g. 42); and a second flow path (e.g. 39) providing the fluid from the KO clutch pack to an electric motor (e.g. MG).
Claim 15
The cooling circuit of claim 14 wherein the second flow path comprises an axial passage (e.g. 39b) radially proximate the electric motor.
Claim 16
The cooling circuit of claim 14 wherein the fluid provides a dynamic balancing (e.g. via fluid path 36 & H3) to a piston (e.g. 44) for the KO clutch pack.
Claim 17
The cooling circuit of claim 14 further comprising a third flow path (e.g. H3) fluidically connecting the first flow path and the second flow path and at least partially formed by an outer clutch carrier (e.g. 33) and an inner clutch carrier (e.g. 41).
Claim 18
The cooling circuit of claim 17 wherein the third flow path further comprises a groove in a bushing (e.g. 88).
Claim 19
The cooling circuit of claim 17 wherein the third flow path further comprises an axial passage (e.g. 49) formed in a KO shaft (e.g. 47) and a radial passage (e.g. Ia) formed in the KO shaft.
Claim 20
The cooling circuit of claim 19 wherein the radial passage (e.g. Ia) is axially aligned with the second flow path (e.g. 39).
Allowable Subject Matter
Claims 1-4  & 11-13 are allowed.
s 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kasuya ‘825 teaches an actuating passage for the clutch, cooling passages for the clutch and electric motor but lacks the passages being within a bulkhead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659